887 So.2d 408 (2004)
Levory William HICKMON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D04-1954.
District Court of Appeal of Florida, Fifth District.
October 15, 2004.
Levory W. Hickmon, Bushnell pro se.
No Appearance for Respondent.
THOMPSON, J.
For the tenth time in a very short time, petitioner, Levory William Hickmon, is attempting to attack his conviction and/or sentence for possession of cocaine in Seminole County Circuit Court Case No. 01-574-CFB. Also, Hickmon has repeatedly attacked his convictions and/or sentences in his other Seminole County Circuit Court cases despite already serving those sentences. Hickmon is scheduled to be released in his current case in less than a year.
Hickmon was ordered to show cause why he should not be denied further access *409 to this court pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). We find his response unconvincing. Hickmon's current petition lacks merit and represents an effort to circumvent the limitations placed on successive post conviction attacks of criminal convictions by the Criminal Appeal Reform Act of 1996 and Florida Rule of Criminal Procedure 3.850. Furthermore, meritless and successive claims are time consuming and impede the efficiency of the court. See Gaffney v. State, 878 So.2d 470 (Fla. 5th DCA 2004); Donovan v. State, 868 So.2d 667 (Fla. 5th DCA 2004).
It is therefore ordered that Hickmon is precluded from filing any additional pro se appeals, pleadings, motions, or petitions pertaining to his convictions and sentences in Seminole County Circuit Court Case No. 01-574-CFB, and his other Seminole County Circuit Court convictions and sentences already served unless reviewed and filed by an attorney licensed to practice law in the State of Florida.
The Clerk of the Court of the Fifth District Court of Appeal is directed not to accept from Hickmon, as petitioner or appellant, any further pro se pleadings or filings which relate to these cases unless reviewed and signed by an attorney licensed to practice law in the State of Florida. See Jackson v. Florida Dep't of Corrections, 790 So.2d 398 (Fla.2001); Vickson v. Singletary, 734 So.2d 376 (Fla.1999); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
PETITION DENIED.
PETERSON and PLEUS, JJ., concur.